BX THE COURT.
In Watson v. Insurance Co. of North America [Cases Nos. 17,284 and 17,285], we determined that a survey is not evidence of the facts stated in it. But in this case, the witnesses have incorporated it into, and made it part of their depositions, *1287and of course attest the verity of the facts stated in it, as fully as if they had set forth the same facts in their deposition. Of course it may be read. •
[For another trial of this case, see Case No. 15,792.]
The certificate of the consul at St. Thomas’s, that the ship’s papers were lodged with him, agreeably to the act of congress, under his seal of office, was admitted as evidence, and other parts of it, as to other facts, struck out.
The defendant offered a book, as the logbook of the vessel, and insisted, that as the district attorney had given him notice to produce the log-book, this made it evidence. To identify it, the only evidence was by a sailor belonging to the vessel, who deposed as to the hand-writing of the mate, in many parts, and that he saw him marking the words “Log-Book of the Lydia,” on the cover of the book, on the voyage.
BY THE COURT. The calling for a paper does not make it evidence, unless the party calling chooses to read it, in which case he admits it. But in this case, the call was for the log-book, and no evidence is given that this is the log-book kept on the voyage, but may have been afterwards made up by the mate, to suit the purpose of this cause. The cover does not identify it, as the same words might have been written on any piece of canvas, and put on this book.
The charge merely stated the point for the jury to decide, viz. that the defendants were prevented, from perils of the sea, or other unavoidable accident, from relanding the cargo in the United States. To excuse themselves for going to St. Thomas's, they should prove, that the injured state of the vessel, and adverse winds, prevented them from putting into some port of the United States, and compelled them to go to St. Thomas’s; and that, when there, they were prevented by the government from returning, with the cargo, to the United States.